Citation Nr: 0122066	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  00-14 068	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1948 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Portland, Oregon, Regional Office of the Department of 
Veterans Affairs (VA) which, in part, denied service 
connection for PTSD.  A notice of disagreement was received 
in April 1999, a statement of the case was issued in March 
2000, and a substantive appeal was received in March 2000.  
Due to a change of residence by the veteran, the claims file 
was transferred to the Phoenix, Arizona, Regional Office 
(RO).  In June 2001, the veteran testified at a Board 
videoconference hearing. 


REMAND

As a preliminary matter, the Board believes clarification of 
the veteran's representative is necessary.  The veteran 
revoked a power of attorney in favor of Disabled American 
Veterans in March 2000, and a representative of the Arizona 
Department of Veterans Services appeared with the veteran at 
the June 2001 Board hearing.  However, the record now before 
the Board does not appear to include a new power of attorney 
for that organization.  

Although the RO has made several efforts to verify certain 
claimed stressors, it appears that he has now claimed a new 
stressor.  Specifically, at the June 2001 Board hearing, the 
veteran testified that while serving aboard the U.S.S. 
Tortuga, he witnessed a serviceman get crushed to death 
between two ships in February 1951.  The veteran did not know 
the name of the individual, but believed he was an Army 
Engineer.  Further, in a letter received in July 1995, the 
veteran also claimed as a stressor an incident wherein a 
close friend of his drowned in the rough seas of the Bearing 
Sea off the coast of the Aleutian Islands.  He reported that 
this incident occurred while he served on a ship identified 
as the ARS-39 and that the individual was buried at sea in 
Alaskan waters.  The Board notes that his service personnel 
records reflect that he served on ARS-39 named the U.S.S. 
Conserver.  Appropriate action to verify these claimed 
stressors is also necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative and associate a power 
of attorney with the claims file. 

2.  The RO should review the claims file 
and undertake all necessary actions to 
ensure compliance with the provisions of 
the Veterans Claims Assistance Act of 
2000 (now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001)) and 38 C.F.R. § 3.159 (66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).

3.  The veteran and his representative 
should be again asked to furnish as much 
detail as possible regarding the man who 
got crushed to death between two ships 
which the veteran was serving on the 
U.S.S. Tortuga and the close friend who 
drowned in the Bearing Sea while the 
veteran was serving on the U.S.S. 
Conserver.  Such information should 
include names of individuals, dates, 
locations, etc.  Regardless of whether or 
not the veteran responds to this 
additional request for information, the 
RO should then contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) or other appropriate 
unit to attempt to verify the claimed 
fatalities.

4.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a special VA psychiatric 
examination to ascertain whether he 
suffers from PTSD which is related to any 
verified stressor(s).  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should be informed of the 
details of each stressor which has been 
verified. any other stressors which have 
been verified.  After reviewing the 
claims file and examining the veteran, 
the examiner should clearly indicate 
whether the veteran suffers from PTSD 
and, if so, whether such PTSD is related 
to a verified stressor.  A detailed 
rationale would be helpful and is hereby 
requested.

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
PTSD is warranted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).


